o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-110328-10 uil 36a the honorable jeff merkley united_states senate washington dc attention --------------------- dear senator merkley i am responding to your inquiry dated date on behalf of your constituents who asked about changes in the federal_income_tax withholding for and affecting retirees the american_recovery_and_reinvestment_act_of_2009 provides that taxpayers with earned_income in and may be eligible for the making_work_pay_credit mwp credit sec_1001 of the act the credit is the lesser_of percent of earned_income or dollar_figure for individuals dollar_figure for married couples filing jointly the credit begins phasing out for taxpayers with modified_adjusted_gross_income over dollar_figure per year for individuals dollar_figure for married couples filing jointly only individuals who include their social_security account number on their tax_return are eligible to receive the credit taxpayers claim the mwp credit on form_1040 u s individual_income_tax_return the congress wanted taxpayers to receive the benefit of the credit as soon as possible so they instructed us to revise the income_tax_withholding schedules for the remaining months of see h_r rep in date we issued the revised withholding tables for wages paid in and told employers to begin using them as soon as possible but no later than date you can find information about these tables in news_release enclosed in date we released the enclosed publication making_work_pay_credit and form_w-4 employee’s withholding allowance certificate a one page flyer explaining that certain individuals including married couples and retirees who receive a pension and do not have any wage income might need to adjust their withholding before the conex-110328-10 tax_return filing season we have since provided new tables for use with wages paid in these tables are available in publication circular_e employer’s tax guide for enclosed eligible workers receive the benefit of the reduced withholding to reflect the credit without any_action on their part this means that workers do not need to fill out a new form_w-4 employee's withholding allowance certificate however some people may find that the changes built into the withholding tables result in less tax withheld than they prefer for pension payors we made a new optional procedure for adjusting withholding available on date notice 1036-p enclosed this procedure reflects that pension income is not earned_income for purposes of the mwp credit the tables also include the optional adjustment procedure for pension payors pension payors have no requirement to use this new procedure and may use only the withholding tables the new procedure automatically adjusts withholding on pension payments and pension recipients do not need to take action we designed the new procedure to avoid pension recipients having their taxes underwithheld taxpayers may want to ask their pension payor whether it has used the new withholding tables for taxpayers not eligible for the mwp credit the withholding changes may mean a smaller refund for or for those who normally receive small refunds a balance due a few taxpayers including those who usually receive very small refunds could initially incur a penalty if the underpayment is more than we can attribute to the change in the withholding tables individuals may owe an underwithholding penalty for if their unpaid tax_liability is dollar_figure or more and if their total withholding and timely estimated payments did not equal at least the smaller of percent of their tax or percent of their tax assuming the tax covers a month period however if an individual has an underpayment we will waive all or part of the penalty if we determine that the adjustments we made to the withholding tables in spring caused the underpayment to request a waiver of the penalty taxpayers must follow the instructions for form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts enclosed because the mwp credit also applies to taxpayers may want to consult the irs withholding calculator on www irs gov to see if their withholding will cover their expected tax_liability for the enclosed publication how do i adjust my tax withholding provides additional guidance pension recipients may submit a form w- 4p withholding_certificate for pension or annuity payments to their pension payor to adjust withholding if necessary conex-110328-10 i hope this information is helpful if you need further information please contact me or - ---------------------------at -------------------- in addition information about the mwp credit and the changes in withholding is available at www irs gov sincerely janine cook chief employment_tax branch division counsel associate chief_counsel tax exempt government entities enclosures
